 In the Matter Of UNITED STATES GYPSUM COMPANYandGENERAL WARE-HOUSEMEN'S UNION, LOCAL 598, A. F. or L.In the Matter of UNITED STATES Gypsum COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT 50Cases Nos. B-414189 and R-4490, respectively.Decided December 16,1942Jurisdiction:roofing products manufacturing industry.Investigation and Certification of Representatives:existence of question : re-'fusal to accord recognition because of alleged existing contract and because ofrepresentation claims of rival organization; contract which expired no bar;election necessary.Unit Appropriate for, Collective-Bargaining:all production and maintenanceemployees, including truck drivers, but excluding salaried supervisors, shiftforemen, and machine tender tow bosses with the right to hire and discharge,and clerical and technical employees.Practice and Procedure:existence of jurisdictional dispute between two affiliatesof same parentheldnot to bar proceeding when a third organization not a partyto the jurisdictional dispute sought to represent the same employees.Mr. F. W. AdamsandMr. C. B. Pooler,of South'Gate, Calif., forthe Company.-Mr. Frank Merhab,of Los Angeles, Calif., for Local 598.Mr. Wm. E. ParksandMr. H. A. Hennes,of Los Angeles, Calif., forDistrict 50.Mr. Howard Morrison,of Long Beach, Calif., for Local 166.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions filed respectively by GeneralWarehousemen'sUnion, Local 598, affiliatedwith theAmerican Federation of Labor,herein called Local'598, and United Mine Workers of America, Dis-trict 50, herein called District 50, alleging that questions affectingcommerce had arisen concerning the representation of employees ofUnited States Gypsum Company,South Gate,California, herein46 N. L.R. B., No. 4.23 24DECISIONS OF NATIONALLABOR RELATIONS BOARDcalled the Company, the National Labor Relations Board providedfor an appropriate consolidated hearing upon due notice beforeCharles M. Ryan, Trial Examiner. ' Said hearing was held at LosAngeles, California, on November 2, 1942.The Company, Local 598,District 50, and United Cement, Lime and Gypsum Workers' Inter-national Union, Local 166, affiliated with the American Federationof Labor, herein called Local 166, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and- to introduce evidence bearing on theissues.The Trial Examiner's rulings are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board snakes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYUnited States Gypsum Company is an Illinois corporation, engagedin the manufacture of paper and roofing products at South Gate,California.During the last fiscal year, the Company purchased rawmaterials consisting of asphalt, granules, ground limestone, waste -paper, waste rags, and containers, valued in excess of $100,000.Over25 percent of this amount represented purchases of materials which'were shipped to the South Gate plant from points outside the State ofCalifornia.During tho same period, the Company sold productsfrom its South Gate plant valued in excess of $100,000, over 25 percentof which represented sales to purchasers outside the State of Cali-fornia.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDGeneral Warehousemen's Union, Local 598, and United Cement, Limeand Gypsum Workers' International Union, Lod d 166, both affiliatedwith the American Federation of Labor, and United Mine Workersof. America, District 50, are labor organizations, each admitting tomembership employees of the Company.1III.THE QUESTIONS CONCERNING REPRESENTATIONAbout the middle of July 1942,, Local 598 requested recognition as.the bargaining agent for the employees of the Company.The Com-pany refused because of an existing contract 1 with Local 166, andbecause District 50 was also claiming to represent a majority, of theCompany's employees.tI. .IThis contract expired August 25, 1942. UNITED STATES GYPSUM COMPANY25A statement of the Acting Regional Director, introduced in evi-dence at the hearing, indicates that Local 598, District 50, and Local166, each represents a substantial number of employees in the unithereinafter found to be appropriate?We find that questions affecting commerce have arisen concerningthe 'representation of employees'of the Company, within.the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agreed that all production and maintenance employees,excluding salaried supervisors with the right to hire and, discharge,and clerical workers, constitute an appropriate unit. - The Unionsdesire to include supervisory employees, classified as working shiftforemen and machine tender tow bosses. The Company stated that itpreferred to have their inclusion or exclusion decided by the Board.District 50 and Local 166 would also include' truck drivers, whomLocal 598 would exclude.' The Company took, no position on thisissue, but desires 'to exclude technical employees.Since 1937, the Company has had three successive bargaining con-tractswith different 'labor organizations.From August 1937 toMarch 1941, the' contract was with International Brotherhood of Pa-permakers, Local 399, A. F. of L., covering all production and main-tenance employees, excluding supervisory, clerical, and technical em-ployees.From March to June 1941, Chemical Workers' Union, LocalNo. 12190, United Mine Workers, had a contract, covering the salveclasses of employees who had been represented by the Papermakers.Thereafter the Company entered into a 1-year contract, which expiredon August 25, 1942, with Local 166, the intervenor hereilr, coveringallhourly paid employees of the Company. The labor relationsmanager for the Company testified that these hourly paid employeeswere the same types of employees covered, by the two prior contracts,and that truck drivers had been included and technical employeesexcluded.2 The Acting Regional Director reported that Local 598 submitted 75 authorizationcards, all but 4 being dated in July 1942 ; that all 74 bore apparentlygenuine originalsignatures;and that 54 cards bore the names of persons on the Company's pay roll ofSeptember 2, 1942.District 50 submitted 73 application cards, 1 dated in 1940, 17 datedin 1941, and 55 dated in 1942, all bearing apparentlygenuine original signatures, and63 of which cards bore the names of persons on the Company's pay roll of September 2,1942In addition to claiming its recent contract with the Company as establishing itsinterest, Local 166 submitted 62 application cards, all bearing apparently genuineoriginal_signatures with 57 being dated in 1941 and 5 being dated in 1942, and 31 of 'ehich cardsbore the names of personson the Company's pay roll of September 2, 1942. The Com-pany's pay roll of September2, 1942, lists the names of 168 employees in the unit claimedto be appropriate. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD-He is anhourly paid employee, and he was covered by the prior contracts.Weshall include him in the unit.It is not clear from the record whether the Unions desire to includethe technicians in the unit.The Company maintains that they arenot a part of the production department and therefore should beexcluded.plant, but that their headquarters are in a laboratory. In view ofthe nature of their work and the fact that they were excluded inthe prior bargaining contracts, we shall exclude them from the unit..Supervisors:There are approximately four salaried supervisorswho have the'right to hire and discharge.They are the superintendentand assistant superintendent of the roofing and paper mill departments,respectively.The parties agreed to exclude these supervisors, and we'shall exclude'them.'The supervisory employees in dispute are shiftforemen in the roofing plant and machine tender tow bosses in the.paper mill.These shift foremen and machine tender tow bosses havethe power to recommend hiring and discharging and recently have,been given the absolute power to hire and, discharge in cases of emer-gency.We shall exclude them from the unit.We find that all production and maintenance employees in theCompany's South Gate plant, including truck drivers, but excludingsalaried, supervisors, shift foremen, and machine tender tow bosseswith the right to hire and discharge, and clerical and technical em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe fact that both Local 598 and Local 166, affiliates of the sameparent body, claim to represent the employees here involved, presentsa jurisdictional conflict. - The Board has consistently dismissed pro-ceedings involving a jurisdictional dispute between two unions subjectto the discipline of the same parent organization.However, whereanother organization, not a party to the dispute, is involved, we haveresolved the question of representation irrespective of the collateraldispute over jurisdiction .3Accordingly since District 50 is not aparty to this conflict, we shall direct that the question concerningrepresentation which has arisen be resolved by an election by secretballot among the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of the.eSeeMatterof -TrusconSteel CompanyandLocal 487, International Association ofBridge,Structural and OrnamentalIronWorkers (AFL),33 N.'L. R. B. 61,'and casestherein cited. UNITED STATES GYPSUM COMPANY27Direction of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and, pursuant to the power vested in the Nation LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section' 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United StatesGypsum Company, South Gate, California, an election by'secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations, Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether they desire to be represented by General Ware-housemen's Union, Local 598, affiliated with the American Federationof Labor, or by United Cement, Lime and Gypsum Workers' Inter-national Union, Local 166, affiliated with the American Federation ofLabor, or by United Mine Workers of America, District 50, for thepurposes of collective bargaining, or by none of said organizations.